Citation Nr: 0802498	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C (HCV).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1980 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.

2.  In July 1998, the Board denied entitlement to service 
connection for atopic dermatitis.

3.  The evidence associated with the claims file subsequent 
to the July 1998 Board decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for atopic dermatitis.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  The Board's July 1998 decision, denying entitlement to 
service connection for atopic dermatitis is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).

3.  The additional evidence presented since the July 1998 
Board decision is not new and material, and the claim for 
entitlement to service connection for atopic dermatitis is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

I.  Hepatitis C

The veteran contends that her HCV originated in service 
through inoculations by air gun injection.  She testified 
that she did not have any post-service risk factor that would 
have exposed her to HCV.  She also testified that during 
service, she received multiple air gun inoculations in both 
arms.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

After reviewing the evidence of record, it is concluded that 
the preponderance of the credible evidence is against 
entitlement to service connection for HCV.  In this regard, 
service medical records are negative for complaints, 
treatment, or diagnosis of HCV.  Medical records show a 
diagnosis of HCV in 2001.  The veteran underwent a VA 
examination in April 2006.  The examiner noted the veteran's 
denial of all known risk factors for HCV.  After reviewing 
the veteran's medical records and anecdotal reports submitted 
by the veteran, the examiner opined that there are no well-
established studies that document HCV transmission by airgun 
injections.  The examiner concluded that the veteran's 
current HCV was not due to the airgun injections she got in 
the service.

Besides the opinion of the April 2006 examiner, VA does not 
consider vaccine injections by air gun to be a risk factor 
for HCV.  Veterans Benefits Administration (VBA), Director 
Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-
13 (June 29, 2004).

Even accepting, for the sake of argument, that the veteran 
was vaccinated by air gun injection during her entry into 
active military service, the medical treatise evidence of 
record merely raises the possibility that giving a shot by 
means of a vaccination gun has been identified as a risk 
factor for developing HCV.  But this will not suffice to 
grant the claim.  Instead, the treatise evidence must discuss 
generic relationships with a degree of certainty such that 
under the facts of this particular case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 
Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 
1255, 1265 (Fed. Cir. 2000)).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Atopic dermititis

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Most of the evidence on file at the time of the July 1998 
Board decision was also on file when the RO considered the 
case in February 1994.  This includes a statement from the 
veteran's private physician submitted in 1977 indicating that 
she had been treated for an allergic skin condition which 
could be aggravated by dust and chemicals.  The service 
medical records included the October 1979 entrance 
examination where she checked "yes" next to skin diseases.  
The physical examination found mild eczema and noted that she 
was sensitive to chemicals.  In February 1980, she reported 
with an eczematous rash on the flexor surfaces of both arms 
and on both legs.  In April 1980, the skin on her arms and 
legs was noted to be scaly.  She complained of dry skin in 
October 1980.  In December 1980, it was noted that she was 
aware of those things that aggravated her condition.  Her MOS 
had her around chemicals and it was recommended that her MOS 
be changed.  A Dermatological Medical Evaluation Board in 
January 1981 noted that she worked as a mechanic and that she 
had a strong family history of atopic dermatitis.  She had 
had lifelong dermatitis, which had always been poorly 
controlled.  She indicated that she had informed the 
examining physician at the time of her induction of her 
condition, but no follow-up was conducted at that time.  They 
physical examination found dry, scaly eczematous eruptions 
over the arms, back and posterior thighs.  There were 
secondary changes of hyperpigmentation and lichenification 
present.  Moderate atopic dermatitis, exacerbated by field 
duty and emotional stress was diagnosed.  This condition was 
found to have preexisted service, and it was commented that 
it had not been aggravated by her service.  

A VA examination of the veteran was performed in July 1981.  
Lichenified lesions were present on the flexor aspects of the 
arms and legs.  She had hyperlinear palms and hyperpigmented 
macules in the (illegible) folds.  The impression was atopic 
dermatitis.

The veteran sought private outpatient treatment between 
October 1984 and May 1993.

The veteran was examined by VA in October 1993.  She readily 
admitted that her atopic dermatitis had had its onset prior 
to her entry into service.  The examiner commented that, 
while she was quite clear at the time of the examination, her 
condition could flare-up.

Evidence submitted after the RO's February 1994 denial but 
prior to the Board's 1998 decision included a November 1996 
statement from the veteran's treating physician.  He 
indicated that he had treated the veteran since 1984, and 
that she had suffered greatly from atopic dermatitis.  This 
condition had limited her ability to work because so many 
chemicals could make it worse.  He stated "[i]n reviewing 
her military medical records my opinion is that her disease 
has gotten worse since she was released from the military.

The Board in July 1998 also considered the veteran's 
testimony at a February 1997 hearing.  She testified that 
since service, she has had to use more medications and that 
she has suffered from more eruptions.

Since the Board's July 1998 decision, the veteran offered 
testimony at a March 2006 RO hearing.  The testimony 
pertaining to the atopic dermatitis claim was a description 
of the conditions of the veteran's service along with medical 
opinions already of record.  Therefore it is cumulative.

The veteran submitted copies of her service medical records 
that were in her file at the time of the prior decisions.  
Thus, they are duplicative and are not new.

There is additional medical evidence in the from of VA 
progress notes dated between May 2000 and December 2006.  
Although most of these notes address the veteran's HCV and 
depression, some of them pertain to treatment of her atopic 
dermatitis.  However, none of this evidence speaks to whether 
the veteran's military service aggravated the atopic 
dermatitis, and is therefore not material.

The veteran testified at a video conference hearing before 
the Board on August 21, 2007.  Her testimony described 
medical evidence that was already of record.

There is no additional medical evidence since the July 1998 
Board decision showing that the veteran's atopic dermatitis 
was aggravated by her service.  All the additional evidence 
is cumulative and does not raise a reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for atopic dermatitis, has not been received, the 
requirements for reopening are not met, and the Board's July 
1998 denial of service connection remains final.  As the 
veteran has not fulfilled her threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in July and November 2005 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  In addition, the notice 
provided in November 2005 addressed the specific information 
and evidence necessary to reopen the claims for service 
connection for atopic dermatitis, and adequately informed her 
of the specific basis for the prior denial of her claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen 
a previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording a VA 
examination for the veteran's HCV.  VA informed the claimant 
of the need to submit all pertinent evidence in her 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide more timely 
notice, as her claim for service connection is being denied.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
 

ORDER

Entitlement to service connection for HCV is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for atopic 
dermatitis is denied.



____________________________________________
KAREN ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


